Citation Nr: 1422894	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for sensory polyneuropathy of the right lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from July 1954 to July 1956.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2012, the Board denied the Veteran's right lower extremity sensory polyneuropathy claim for increased rating greater than 20 percent.  The Veteran appealed the claim to the Court of Appeals for Veterans Claims (Court) and in an August 2013 Memorandum Decision the Court vacated and remanded the Board's determination.  The matter again is before the Board.

The Veteran testified before a Veterans Law Judge in April 2011.  A transcript of the hearing has been associated with the record.  Subsequent to the August 2013 Court Order, the Veteran was notified that this Veterans Law Judge was no longer employed by the Board and was offered another hearing before another member of the Board.  The Veteran declined this offer.  

The record reflects that after the final supplemental statement of the case (SSOC) the Veteran submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the evidence was accompanied by a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2013).

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right lower extremity sensory polyneuropathy primarily is manifested by pain, numbness, weakness, and problems with extended sitting, standing, walking, and other activities, approximating no worse than moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for radiculopathy of the right lower extremity have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.
The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.

A letter dated in February 2007 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In November 2008 and February 2009 the Veteran was advised of the status of his claim.  A July 2011 letter from the Appeals Management Center (AMC) also discussed the status of the Veteran's claim.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The appellant has been afforded a VA examination, and the Board finds that it was adequate in that is was performed by a neutral skilled provider who reviewed the Veteran's pertinent history, interviewed the Veteran, and conducted a complete physical examination prior to rendering his conclusions.  The Veteran has also been afforded the opportunity to testify before a VLJ.  Neither the appellant nor his representative has identified any additional evidence or information that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2011); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  As will be discussed in greater detail below, the Board has concluded that the disability at issue has not significantly changed and that a uniform evaluation is warranted.

The Veteran is currently rated at 20 percent under DC 8520 for his right lower extremity radiculopathy (also diagnosed as sensory polyneuropathy).  The Veteran claims that his current rating does not adequately quantify his level of impairment and contends he is entitled to a higher rating.  

Neurological impairments affecting the sciatic nerve are evaluated under DC 8520.  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2013).  As none of the manifestations of complete paralysis are present, the medical evidence does not support a finding of complete paralysis of the sciatic nerve here.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  Under DC 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided and a 60 percent rating is provided for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

A May 2006 VA treatment record included the Veteran's report that he had not had any change in pain until recently, when pain and numbness in his right thigh became more pronounced.

An August 2006 EMG report indicated that the examination was abnormal.  The provider noted that S1 nerve root irritation could not be ruled out.  She stated that there was no evidence of peripheral neuropathy.

A January 2007 VA telephone encounter note indicated that the provider discussed the results of an MRI.  Specifically, the author related that it showed bulging discs and foraminal encroachment.

The Veteran submitted his claim for increase in February 2007.

A VA examination was conducted in May 2007.  The examiner reviewed the Veteran's history and indicated that the claims file was available for review.  She noted that an MRI in December 2006 revealed anterior listhesis of L5 on S1, severe disc loss at L5-S1, facet narrowing and very severe foraminal narrowing at L5-S1, and evidence of disc protrusion on the right side at L4 and L5.  The examiner also noted that a July 2006 EMG revealed S1 nerve root irritation affecting the sciatic nerve on the right, with no evidence of peripheral neuropathy.  She indicated that the Veteran had not been incapacitated during the previous year and that flare-ups had not lasted more than 48 hours.  The examiner indicated that the Veteran could walk on his heels and the balls of his feet, and that he had no bladder or bowel control problems.  He did endorse pain radiating down his right leg to his toes.  He reported sitting for 6 hours per day (in up to 45 minute increments) and walking for a total of about 1 hour (although he only was able to walk for about 30 yards consecutively without having to stop).  Physical examination revealed a normal gait and no use of assistive devices.  Examination of the back revealed increased muscle spasm and tenderness, with painful motion in the lumbar area.  Straight leg raise testing was positive at 45 degrees on the right.  Neurologically, deep reflexes were equal and normal except an absent ankle reflex on the right suggesting S1 irritation.  There was a decrease in sensation to pain, touch, and vibration in the S1 dermatome of the right leg and definite hypoesthesia.  There was no evidence of foot drop and no muscle wasting. 

In a July 2007 rating decision, the RO continued a 20 percent evaluation for the Veteran's lumbosacral strain and granted service connection for the neurological symptoms associated with the Veteran's right leg, assigning a 10 percent evaluation.

In October 2007 the Veteran reported pain radiating into the bilateral hips and anterior thighs.  The provider noted that the Veteran's standing posture revealed excessive lumbar lordosis.

An additional VA examination was carried out in April 2009.  The Veteran's history was reviewed.  He reported that he used a brace at home, but the examiner noted that he was not wearing it at the examination.  The Veteran indicated that he was never pain free, and that the severity of his pain was moderate to severe, accompanied by stiffness, fatigability, and poor endurance.  He also endorsed pain radiating down his right leg and numbness from the left mid-thigh level to his toes.  On examination, straight leg raises produced pain at 35 degrees bilaterally.  The examiner noted the neurological diagnoses, but did not conduct a complete neurological examination.  The diagnosis was degenerative joint disease, severe, with anterolisthesis and spondylolisthesis and distal sensory polyneuropathy in the bilateral legs.

The report of a December 2010 MRI indicated spondylolisthesis at L5-S1 with bilateral pars defects which were seen on the previous examination.  There was slight progression of the amount of displacement.  There was severe foraminal narrowing at that level.

At his April 2011 hearing, the Veteran discussed the history of his back disability.  He testified that he had difficulty standing, sitting, and walking.  He described pain that radiated down his legs.  He noted that a walker had been recommended, and that he took narcotic pain medication as well as a medication for muscle spasms.

An additional VA examination was carried out in August 2011.  The Veteran's history was reviewed.  He reported that he was independent in activities of daily living, though he indicated that he had increasing difficulty dressing his lower extremities and putting on and removing his socks and shoes.  He was able to stand for 10 minutes, sit for 15 to 20 minutes, and walk a half mile (although it took him about 2 hours to do so).  He indicated that he avoided climbing stairs, kneeling, squatting, bending, and lifting.  The Veteran stated that he had experienced progressive worsening of his low back condition since his 2009 VA examination.  He endorsed subjective weakness of both lower limbs.  He also reported episodes of radicular pain lasting between five and 30 minutes, responding to changes of position.  He described right greater than left numbness in the same distribution as his radiating pain.  He did not report paresthesias or foot drop.  He did report that there had been a few occasions when one lower extremity would simply give out, causing him to fall.  He did not use an assistive device.  The examiner noted that the Veteran reported seizing up when asked about incapacitation, but that there was no indication of physician-prescribed bed rest for the low back condition during the previous year.  The Veteran denied bowel and bladder incontinence.  The examiner recited a full history based on his review of the claims file and VA electronic records.

On physical examination, the Veteran ambulated with a slow gait; there was no limp, foot drop, or foot drag.  The Veteran used no assistive device.  While the Veteran was able to walk on his heels, he could not walk on the tips of his toes due to complaints of bilateral leg weakness.  He was able to perform only five of 10 repetitive heel raises on the left and only one raise on the right due to bilateral ankle weakness.  Examination of the spine revealed mild dextroscoliosis.  Loss of normal lordosis was also noted. There was no guarding to palpation but the Veteran did have spasm of the bilateral lumbar paraspinal musculature, right greater than left.  The spasm was significant enough to alter the spinal contour but not to affect gait.  The Veteran was tender to palpation at the lumbosacral junction and at the bilateral lower lumbar paraspinal musculature.  Straight leg raise was positive, causing radiation into the calves.  

Neurological examination revealed deep tendon reflexes of 2 out of 4 bilaterally at the patellar tendons.  The left Achilles deep tendon reflex was 1 out of 4 and the right Achilles deep tendon reflex was absent.  The Veteran had intact sensation to light touch, sharp, and vibration throughout the left lower limb.  On the right, sensation was intact to vibration, but decreased to light touch and sharp over the medial, anterior and lateral distal thigh and throughout the medial, lateral, anterior, and posterior leg and throughout the foot.  The examiner noted that such was consistent with the L3-S1 nerve root dermatomes.  Left hip flexion strength was 4 out of 5, limited by pain.  Left knee extension, ankle dorsiflexion, and great toe extension were 5 out of 5.  Left plantar flexion was 4 out of 5.  On the right, hip flexion was 4 out of 5, limited by pain.  Right knee flexion, ankle dorsiflexion, great toe extension, and plantar flexion were 4 out of 5, limited by weakness.  There was no atrophy of the lower limbs.  On rectal examination, there was no evidence of fecal incontinence.  Rectal tone was normal.  There was no grossly apparent objective evidence of urinary incontinence.

The examiner provided a diagnosis of degenerative disc and degenerative joint disease of the lumbosacral spine with spondylolisthesis at the L5-S1 level.  He noted severe neuroforaminal narrowing at the L5-S1 level, and that the spinal canal seemed patent.  Neurologically, he diagnosed right moderate sensory and moderate motor L3 through S1 radiculopathy, noting absent right Achilles deep tendon reflex, decreased sensation, and weakness.  He also diagnosed left mild S1 motor radiculopathy, noting diminished Achilles deep tendon reflex and decreased plantar flexion strength.  He also stated that the neurologic findings were due to lumbar radiculopathy and not to peripheral neuropathy or involvement of any specific peripheral nerve.  He noted that there was weakness, consistent with incomplete paralysis, that was mild at the left S1 nerve and moderate at the Right L3-S1 nerve root.  He concluded that the neurologic findings were not likely explained by his thyroid or diabetes conditions, and were most certainly explained by his progressively worsening lumbosacral spine disease.

Following the Court's August 2013 Memorandum Decision, the Veteran submitted a March 2014 Expert Independent Medical Review.  The opinion provider extensively discussed his qualifications and the Veteran's medical history.  Based on the evidence, the opinion provider concluded that the Veteran's subjective symptoms were consistent with the objective clinical findings.  His low back and radiculopathy disabilities resulted in decreased tolerance for sitting, standing, and walking.  The opinion provider found the limitation on walking the most significant, as evidenced by the Veteran's reports of taking 2 hours to walk a half mile.  This showed a significant decline in functional activity tolerance.  During a telephone interview with the Veteran, he reported constant right lower extremity numbness, pain, and weakness.  The Veteran was on medication for the symptoms.  He also reported that he had retired from his sedentary employment position in 1989 due to low back and associated lower extremity problems.  Thereafter, the Veteran started his own company, which allowed him to set his own schedule and work duties, but in 2005 was forced to retire from that job, too, as a result of his back and lower extremity problems.  The opinion provider concluded that the evidence showed a significant increase in the Veteran's lower extremity problems.  The opinion provider found the increase in the Veteran's grade 1 spondylolisthesis significant.  The severe narrowing of the nerve root canals caused additional permanent irritation of the lumbar spinal roots and currently involved most of the nerve roots on the right side, both sensory and motor.  The Veteran was not able to walk on his toes due to weakness and had a complete loss of Achilles tendon reflex.  The opinion provider concluded that it was at least as likely as not that the Veteran's right lower extremity sciatic nerve involvement under DC 8520 should be considered "severe with muscular atrophy."  The opinion provider acknowledged that no atrophy had been shown on the 2011 examination, but that there already was marked weakness of the muscles innervated by the S1 nerve root.  The opinion provider asserted that from a clinical standpoint it was not the size of the muscle, but the function of the muscle that was important.  Indeed, "In respect to muscle atrophy, it is not unusual in adult patients who have had a surgical procedure involving their knee to have post-operative atrophy from the long-standing knee pathology.  In spite of this, they still gain all their strength back via an exercise program despite the continuing loss of their original muscle size.  In other words, atrophy does not necessarily mean loss of strength."  

Based on the aforementioned evidence, the Board concludes that the Veteran's right leg radiculopathy is no greater than moderate, thus a rating greater than 20 percent under DC 8520 is not warranted for any time during the appellate period. 

In that regard, the medical evidence indicates the Veteran has chronic low back pain with radiating pain down his right lower extremity.  The evidence demonstrates that the Veteran's radiculopathy (or sensory polyneuropathy) is manifested primarily by subjective pain, numbness, weakness, and problems with extended sitting, standing, walking, and other activities.  Some of these symptoms have been objectively verified.  As discussed above, testing has shown normal patellar tendon reflexes, but absent Achilles deep tendon reflexes.  As to sensation, vibration is intact, but light touch and sharp sensation were decreased.  The Veteran maintained right lower extremity muscle strength of 4 out of 5 (and on some occasions as 4+ out of 5).  There was no evidence of muscle atrophy.  The Veteran also reported several falls or near falls due to one or the other of his lower extremities.  

The Board concludes that these symptoms do not reflect a disability picture that is more closely akin to "moderately severe" incomplete paralysis of the sciatic nerve.  The Veteran maintains good muscle strength, in the 4 to 4+ out of 5 range, without evidence of muscle atrophy.  The Board acknowledges the arguments set forth in the March 2014 private medical opinion that such weakness was highly significant, even in the absence of atrophy, as it showed decreased functional ability.  However, the Board does not find that right lower extremity muscle strength in the 4 to 4+ out of 5 range more closely approximates a moderately severe disability, such that an increased rating would be warranted.  The Veteran's right lower extremity muscle strength is the same or slightly worse compared to the left lower extremity, which has been rated as a disability of mild severity.  The Veteran has an absent right Achilles deep tendon reflex, but at the time of the August 2011 VA examination he had normal reflexes at the right knee.  Sensation is diminished (but not absent) in several areas, but intact as to vibration.  The Board acknowledges the Veteran's reports of his right or left lower extremity giving out causing several falls, but the Board finds it significant that despite these reported problems and his assertion that he was recommended to use a walker that he has continued to ambulate without the use of assistive devices.  Although the Veteran's ability to walk longer distances has decreased over the course of the appellate time period, he maintains the ability to walk a half mile with the use of frequent breaks.  The August 2011 VA examiner also found that the Veteran's gait was regular, but slow, which indicates that he maintains the ability to walk in close to a normal fashion for periods of time.  When considering all the above, the Board concludes that the Veteran's right lower extremity disability picture most closely approximates that of moderate, incomplete paralysis of the sciatic nerve and that a rating greater than 20 percent under DC 8520 is not warranted.

The Board notes that there is conflicting medical evidence as to the specific severity level of the Veteran's right lower extremity disability.  The August 2011 VA examiner, following review of the claims file, discussion of symptoms directly with the Veteran, and physical examination concluded that the Veteran's right lower extremity radiculopathy was best characterized as moderate.  By contrast, a March 2014 private medical professional concluded after all of the foregoing, other than a physical examination, that the Veteran's right leg sciatica was best categorized as severe in nature.  As directed by the August 2013 Memorandum Decision, the Board will not merely "adopt the August 2011 examiner's use of 'moderate' to find the appellant's symptomatology has not worsened without explaining how the examiner's use of 'moderate' relates to the term 'moderately severe.'"  The Board has not merely adopted the findings of any medical opinion of record.  As discussed above, the determination that the Veteran's right lower extremity radiculopathy is no greater than moderate in severity was based on his reported symptoms and the medical evidence of record.

Finally, the Board notes that the Veteran is competent to report the severity of his neurological symptoms.  The Board has considered these reports, but do not find them of sufficient severity to warrant an increased rating under DC 8520.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As previously adjudicated, the Veteran is separately rated for lumbosacral strain with root compression due to spondylolisthesis and left lower extremity polyneuropathy and these disabilities are not on appeal.  The Veteran does not find any other potentially applicable DC under which to apply a higher or separate disability rating.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  Accordingly, the preponderance of the evidence is against assignment of an increased disability rating greater than 20 percent under DC 8520, for the Veteran's service-connected right sensory polyneuropathy.   The Board has considered whether staged ratings were appropriate in the present case.  See Hart, 21 Vet. App. at 505.  However, for reasons discussed above, the Board finds that there is no competent evidence that the Veteran's service-connected disability increased in severity during the appeal period sufficient to warrant a higher evaluation.  Therefore, a staged rating is unnecessary.

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right lower extremity disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right lower extremity radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's right lower extremity symptoms are primarily radiating pain, numbness, weakness, and problems with extended sitting, standing, walking, and other activities.  These are the types of symptoms contemplated in the current 20 percent rating under DC 8520.  Thus, the Veteran's schedular rating under DC 8520 is adequate to fully compensate him for his right lower extremity disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating greater than 20 percent for sensory polyneuropathy of the right lower extremity is denied.


REMAND

In addition to the foregoing, in an April 2014 statement the Veteran's representative specifically raised the issue of entitlement to TDIU by asserting that he was not working as a result of his service-connected disabilities.  At that time, the Veteran also submitted a formal claim for entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the claim for TDIU is part of the claim for higher rating and as such, a determination must also be made with respect to the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct any development considered necessary with respect to the Veteran's claim for entitlement to TDIU.

2.  After the above is complete, adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


